Citation Nr: 1224371	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-35 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a skin condition, to include chloracne due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1969, with service in the Republic of Vietnam from December 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In November 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was raised by the Veteran in June 2011.  The RO then forwarded the Veteran a letter notifying him of the evidence needed to establish his claim, but the issue has yet to be adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the TDIU issue, and it is REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim. 

The Veteran contends that he is entitled to service connection for a skin disorder, which he claimed as chloracne due to herbicide exposure.  He has also reported at the time of his Board videoconference hearing that he had a form of acne on his back, which initially manifested during his Vietnam tour and has continued ever since.  Testimony provided at the hearing indicates that the Veteran receives treatment at the VA Medical Center in Reno, Nevada.  A September 2011 written statement also reports treatment at the Carson-Tahoe Hospital, another VA facility.  And, at his September 2009 VA examination for diabetes, the Veteran's history included a 2002 cyst removal through VA.  On review, the claims file does not contain many VA treatment records related to the Veteran's skin.  2009 and 2010 records are largely for treatment for other issues, and there are no records since 2010.  Also, there are no records in the file from 2002.  On remand, the prior and the ongoing VA medical records should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Also, service treatment records show that at the time of entry into service, the Veteran was noted to have acne.  Again in April 1968, prior to his Vietnam tour, the Veteran was clinically treated for a cyst on his face.  At his hearing, however, the Veteran reported that his claim involves cysts on his back, rather than acne on his face.  He testified under oath that he had no history of any skin issues on his back prior to service, or prior to his tour in Vietnam, but at the time of his Vietnam tour "boils and cysts" on his back began.  He also testified that the skin condition constantly stayed with him in service and continued ever since.  

A review of the claims folder reveals that the Veteran consistently reported the history of his cysts at other times during medical treatment.  A January 2009 private report shows that the Veteran, while not having current medical treatment, has had longstanding acne vulgaris.  And, at the September 2009 VA examination for diabetes, the Veteran reported acne like eruptions on his back with recurring cysts since his tour in Vietnam.

The Board acknowledges that chloracne or other acneform disease consistent with chloracne is listed as a disease associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011).  Pursuant to regulation, however, chloracne or other acneform disease consistent with chloracne, must have become manifest to a compensable degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2011).  Notwithstanding, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

On review, the nature and etiology of the Veteran's current skin complaints are unclear.  Under the circumstances of this case, the Board finds that the requirements for a VA examination are met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also notes that the examiner must consider the Veteran's lay statements regarding the history of his symptoms, which are lay observable.  Ignoring such evidence renders the report inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).  The Board finds that the Veteran needs a current VA examination to determine the current nature of any skin disorder, as well as to assess its etiology, taking competent lay testimony into account.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request treatment records related to the Veteran's skin from the VA Medical Center in Reno, Nevada, to include any associated outpatient clinics such as the Carson-Tahoe Hospital.  These records should cover the entire period of appeal, as well as any available and relevant records dating anytime from the Veteran's service to the present, including any 2002 VA treatment for removal of a cyst as reported in the 2009 VA diabetes examination.   All records obtained should be associated with the claims folder.  

If the RO/AMC cannot locate these Federally controlled records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of claimed skin disorder, to include chloracne.  All indicated tests must be accomplished.  The claims folder and a copy of this remand must be available for review.

The examiner is requested to state whether the Veteran has chloracne or other acneform disease consistent with chloracne.  If the Veteran is diagnosed with a skin condition other than chloracne, the examiner is requested to opine whether it is at least as likely as not that such disability is related to active military service or events therein, to include herbicide exposure.  In doing so, the examiner must specifically acknowledge and discuss the in-service notations of treatment, as well as any current findings, and any of the competent and credible lay reports from the Veteran regarding the symptoms both in service and since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examiner must provide a complete rationale for any opinion offered. If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include a decision on the claim based upon the evidence of record without examination.  38 C.F.R. § 3.655 (2011).

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must return the report to the examiner for completion. 

5.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the appeal issues.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

